


109 HR 5826 IH: To amend title 5, United States Code, to provide for

U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5826
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2006
			Mr. Kennedy of
			 Minnesota introduced the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide for
		  greater flexibility in the number of levels of benefits that may be offered by
		  certain health plans under chapter 89 of such title.
	
	
		1.AmendmentSection 8903 of title 5, United States Code,
			 is amended in paragraphs (1) and (2) by inserting at least
			 before two levels of benefits.
		
